Opinion by
Mr. Chief Justice McBride.
1. The prosecutrix testified positively to the assault, and such testimony, even though uncorroborated, is sufficient to Convict: State v. Knighten, 39 Or. 63 (64 Pac. 866, 87 Am. St. Rep. 647). In addition to this there is some slight corroboration.
2. Taking into consideration the amorous letters written by the prosecutrix to the defendant and the *382vague and contradictory statements made by her and tbeir evident falsity in some particulars, the writer of this opinion entertains grave doubt as to the guilt of the defendant; but Article VII, Section 3, of the Constitution, as amended in 1910, provides: “No fact tried by a jury shall be otherwise re-examined in any court * * unless the court- can affirmatively say there is no evidence to support the verdict.” This has been repeatedly construed by this court to preclude us from considering the weight of evidence where it is contradictory. In such cases the verdict of the jury is conclusive: State v. Hardin, 63 Or. 305 (127 Pac. 789); State v. Hill, 63 Or. 451 (128 Pac. 444); State v. Russell, 64 Or. 247 (129 Pac. 1051).
We are therefore compelled to affirm the judgment in this case. Affirmed.
Mr. Justice Bean, Mr. Justice Eakin and Mr. Justice McNary concur.